Citation Nr: 0923305	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-31 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant requested a hearing before a decision review 
officer (DRO) in connection with the current claims.  The DRO 
hearing was scheduled and subsequently held in January 2006 
at the St. Petersburg RO.  The appellant testified at that 
time and the hearing transcript is of record.  The appellant 
requested a Travel Board hearing in connection with the 
current claims as well.  The Travel Board hearing was 
subsequently scheduled and held in May 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.

This case was previously before the Board in August 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral pain syndrome 
does not manifest in flexion limited to 30 degrees or 
extension limited to 15 degrees or more.  There is no 
recurrent subluxation or lateral instability, ankylosis, 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, or any 
impairment of the tibia and fibula.

2.  The Veteran's left knee patellofemoral pain syndrome does 
not manifest in flexion limited to 30 degrees or extension 
limited to 15 degrees or more.  There is no recurrent 
subluxation or lateral instability, ankylosis, dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, or any impairment of the 
tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40. "[F]unctional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment 
of the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those 
activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right and Left Knee

The Veteran seeks an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the right knee 
and in excess of 10 percent disabling for patellofemoral pain 
syndrome of the left knee.

The Veteran is currently assigned evaluations of 10 percent 
disabling for patellofemoral pain syndrome of the right knee 
and 10 percent disabling for patellofemoral pain syndrome of 
the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5014.

The Board notes that the Veteran's particular disability is 
not listed in the rating schedule.  However, 38 C.F.R. § 4.27 
provides that unlisted disabilities can be rated analogously 
with the first two digits selected from that part of the 
rating schedule most closely identifying the part or system 
of the body involved, and the last two digits "99."  See 
also 38 C.F.R. § 4.20 (outlining principles related to 
analogous ratings).  The RO determined that the most closely 
analogous Diagnostic Code was 5014, osteomalacia.

An explanatory note to 38 C.F.R. § 4.71a indicates that 
disabilities rated under Diagnostic Code 5014 should be based 
on limitation of motion of the affected part as degenerative 
arthritis.  Degenerative arthritis (Diagnostic Code 5003) is 
established by X-ray findings and rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When, however, the limitation of motion of a 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a 10 percent evaluation is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined but not 
added, under Diagnostic Code 5003 (arthritis, degenerative).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, a separate finding must be based on additional 
disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.  A 30 percent rating requires severe impairment 
due to recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

In May 2004 the Veteran underwent VA X-rays of the right 
knee.  The X-rays revealed no significant radiographic 
abnormalities.

In a VA treatment note, dated in July 2004, the Veteran was 
noted to complain of chronic knee pain.  The Veteran reported 
some clicking noise in both knees while walking.  Upon 
examination, the Veteran's knees showed no distress, no 
effusion, and full range of motion.  The physician examining 
the Veteran diagnosed the Veteran with chronic knee pain.

In August 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) joints examination.  The Veteran reported that 
he had bilateral knee pain that is aggravated by bending of 
the knees.  He stated that his left knee buckled 
occasionally.  The Veteran denied locking of either knee and 
indicated that the pain in the left knee was worse than the 
right knee.  The Veteran was noted to use a hinged knee 
support bilaterally and to use heating pads and ice packs as 
needed.  He reported that he can no longer run, has pain 
walking up and down stairs, and can no longer dance or play 
basketball.  The Veteran stated that he has flare-ups of his 
knee pain approximately six times a year that he treats with 
lying down and applying ice.  Upon physical examination the 
Veteran's knees did not reveal any scars, crepitus, 
deformity, erythema, effusion, tenderness, or instability.  
The range of motion of the knees was 0 to 140 degrees of 
flexion on the right and 0 to 145 degrees of flexion on the 
left and 0 degrees of extension bilaterally.  There was no 
pain with any range of motion and no additional range of 
motion loss due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The examiner diagnosed 
the Veteran with chronic bilateral knee sprain.

In August 2004 the Veteran was examined by a VA orthopedist.  
Upon examination, the Veteran's gait was noted to be 
satisfactory.  There was full painless range of motion to the 
knees with no ligamentous laxity, inflammation, erythema, 
ecchymosis, effusion, induration, or swelling.  The 
McMurray's test was negative.  There was no calf or thigh 
tenderness.  The patellae were noted to be hypermobile 
without pain.  The physician diagnosed the Veteran with 
chondromalacia patella.

In January 2006, the Veteran testified before a Decision 
Review Officer.  The Veteran testified that his knees were 
not stable enough to allow him to use his back to lift and 
several times he and a patient he was trying to lift fell.  
He indicated that he moved about 10 to 15 patients during an 
eight-hour period.  He reported that he experienced grinding 
when he moved his knees and popping on standing up.  He 
reported that his right knee was worse than his left.  

In April 2007 the Veteran was afforded a VA C&P joints 
examination.  The Veteran indicated that had increased pain 
in his knees and that his knees were constantly aggravated by 
movement and weight bearing.  He denied swelling and history 
of aspiration or locking.  The Veteran reported 
pseudobuckling.  He stated that in his job as an Emergency 
Medical Technician he could not lift patients with the use of 
his knees and that he has to use his upper body.  The Veteran 
reported difficulty negotiating stairs and squatting.  He 
indicated that he has flare ups of increased symptoms in cold 
weather that occur three to four times over December and 
January and last a few hours.  Upon examination, the Veteran 
was noted to have a mobile patella, negative McMurray's test, 
negative patellar grind test, no crepitus, no deformity, no 
erythema, no effusion, no instability, and no tenderness.  
The range of motion of the Veteran's knees was 0 to 130 
degrees of flexion with pain beginning at 120 degrees on the 
right and 0 to 125 degrees of flexion with pain beginning at 
120 degrees on the left.  Extension was measured at 0 
bilaterally.  There was no additional range of motion loss 
due to pain, weakness, fatigue, incoordination, or lack of 
endurance following repetitive use.  The examiner diagnosed 
the Veteran with bilaterally patellofemoral syndrome.

In June 2007 the Veteran underwent a VA magnetic resonance 
imaging (MRI) scan of the left knee.  The scan revealed no 
acute findings.

Statements submitted by the Veteran's friends indicate that 
the Veteran has had increased knee pain and loud popping 
noises from his knees.  The Veteran was noted to not be able 
to dance or engage in athletics as he used to enjoy.  A co-
worker noted that she had seen a decline in his ability to 
push stretchers and move patients in emergency situations.  
She also noted that he has a pronounced limp, is in pain and 
has to miss days from work.  

In May 2008, the Veteran testified at a Travel board hearing.  
The Veteran reported that his knee locked or popped back in 
place when he would get out of bed.  Not only was the sound 
loud but the action was painful as well.  He said that he 
could not do any activities without pain.  He wore knee 
braces when he went to work as an emergency room healthcare 
technician or when he went out.  He said his pain at the time 
of the hearing was a 6 on a scale of 1 to 10 but after 
working it would go up to a 9.  He stated that he had flare-
ups two to four times a month.  He also stated that he was 
counseled the previous month for missing six days of work due 
to his knees in one quarter.  He stated that he was no longer 
on the team that picks up the patients and puts them on 
stretchers to take them to the emergency room.  He reported 
that he experienced pain, swelling, stiffness, and 
instability.  
In a May 2008 VA treatment note the Veteran was noted to have 
no effusion, rash, of warmth in either knee.  The Veteran's 
knees were reported to have a negative anterior and posterior 
drawer test and to have no valgus or varus laxity.  He had no 
medial point tenderness or lateral point tenderness in either 
knee.

In a July 2008 VA treatment note the Veteran was noted to be 
diagnosed with bilateral chondromalacia patella.  The Veteran 
reported that he had pain underneath the knee cap with the 
left being more painful than the right.  The Veteran did not 
have any swelling, scars, incision, edema, joint temperature, 
loss of sensation, or lack of light touch.  The Veteran was 
noted to be unable to squat or kneel and to have difficulty 
ascending and descending steps.  He reported occasional 
buckling of the knees.  The knees were tender to palpation to 
the inferior patella.  The knees were negative to the 
McMurray's, varus stress, valgus stress, anterior drawer, 
posterior drawer, Appley compression, Appley distraction, and 
Lachman's tests.  The knees had a positive patella femoral 
grind test.

In October 2008 the Veteran was afforded a VA C&P joints 
examination.  The Veteran reported that he had progressively 
worsening bilateral knee pain.  He indicated that he used 
medications and bracing to treat his knee pain.  The examiner 
noted that the Veteran did not need assistive aids for 
walking and that there were no constitutional signs of 
arthritis.  There were no incapacitating episodes of 
arthritis.  The Veteran was noted to only be able to stand 
for 10 to 15 minutes.  He was able to walk more than a 
quarter of a mile but less than one mile.  Upon examination 
there was no evidence of abnormal weight bearing in either 
knee.  Range of motion of the right knee was measured at 0 to 
132 degrees of flexion with pain beginning at 115 degrees.  
Range of motion of the left knee was measured at 0 to 122 
degrees with pain beginning at 122 degrees.  There was no 
additional loss of range of motion in either knee with 
repetitive use.  There was no loss of bone or part of a bone 
in either knee.  The knees were noted to have tenderness and 
painful movement.  There was crepitation in both knees.  
There was no mass behind either knee.  There was no clicking 
or snapping, grinding, patellar abnormality, meniscus 
abnormality, or instability in either knee.  The examiner 
diagnosed the Veteran with bilateral femoropatellar syndrome.  
The Veteran was noted to be unable to squat, kneel, or climb.

In March 2009, the Veteran was seen in a VA emergency room 
complaining of chronic, moderate knee pain.  Physical 
examination showed no effusion, stable ligaments, no warmth 
and full range of motion.  The assessment was knee pain and 
treatment would consist of diclofenac.  

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 10 percent disabling for 
patellofemoral pain syndrome of the right knee and 
entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the left knee 
is not warranted.

At no point during the period on appeal do the Veteran's 
right and left knee conditions manifest flexion limited to 30 
degrees, extension limited to 15 degrees or any recurrent 
subluxation or lateral instability.  His range of motion was 
normal in August 2004; limited to 130 degrees on the right 
with pain beginning at 120 degrees and 125 degrees on the 
left with pain beginning at 120 degrees in April 2007; and 
limited to 132 degrees of flexion on the right with pain 
beginning at 115 degrees and 122 degrees of flexion on the 
left with pain beginning at 122 degrees in October 2008.  In 
addition, there was no additional range of motion loss due to 
pain, weakness, fatigue, incoordination, or lack of endurance 
following repetitive use.  Moreover, the medical reports have 
always stated that there is no lateral instability.  Nor is 
there any indication that the Veteran has recurrent 
subluxation.  Accordingly, evaluation of his disability under 
the criteria set forth in Diagnostic Code 5257 is not 
warranted.  

The Veteran has reported that he experiences a great deal of 
impairment as a result of his disability of the knees.  He 
reports pain, which can reach the level of a 9 out of 10 
after working, swelling, stiffness, instability, grinding, 
popping, pseudobuckling, difficulty negotiating stairs and 
squatting, and an inability to run, dance or play basketball.  
While these reports have been considered, the Board finds 
that higher ratings are not warranted in light thereof as the 
medical evidence of record, discussed above, shows that the 
criteria for higher schedular ratings are not met.  As such, 
the Board finds that the medical evidence outweighs the 
Veteran's lay statements that his symptoms warrant higher 
ratings.  Therefore, entitlement to an evaluation in excess 
of 10 percent disabling for patellofemoral pain syndrome of 
the right knee and entitlement to an evaluation in excess of 
10 percent disabling for patellofemoral pain syndrome of the 
left knee must be denied.  The Board has considered whether 
staged ratings are warranted in this case pursuant to Hart, 
however, the disability picture has not varied during the 
course of the claim period such that distinct ratings are 
warranted for distinct periods of time.  At no time covered 
by this appeal did the Veteran meet the criteria for a higher 
rating.   

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  
Although Diagnostic Code 5256 provides for a rating in excess 
of 10 percent, application of this code is inappropriate as 
the evidence does not show the presence of ankylosis.  
Likewise, Diagnostic Codes 5258 and 5259 are inapplicable, as 
the clinical evidence does not show that cartilage had been 
removed or dislocated.  Additionally, there were no objective 
findings of impairment of the tibia and fibula, thus there 
was no basis for a disability rating in excess of 10 percent 
under Diagnostic 5262.  Finally, evaluation under Diagnostic 
Code 5263 is inapplicable since the Veteran was not diagnosed 
with genu recurvatum.  38 C.F.R. § 4.71a.  Accordingly, 
entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the right knee 
and entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the left knee 
must be denied.

B.  Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Veteran has reported that he 
missed six days of work in one quarter due to his knee 
problems and that he has difficulty lifting patients and 
accomplishing other job requirements as a result of his knee 
disabilities.  However, the rating schedule contemplates that 
there will be industrial impairment as a result of service-
connected disabilities. In this case, the Veteran has not 
presented any evidence that his particular service-connected 
disabilities of the knees result in a unique disability that 
is not addressed by the rating criteria.  In fact, the 
manifestations of his disabilities are addressed by the 
schedular criteria as was discussed above.  There is also no 
indication that he has ever been hospitalized for his knees.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In regard to claims of entitlement to an increased 
evaluation, section § 5103(a) requires, at a minimum, that 
the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the Veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the Veteran.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.

The Veteran was notified in a July 2004 VCAA letter that he 
could submit evidence showing his service-connected knee 
conditions had increased in severity.  The Veteran was 
informed that evidence of an increase in severity could be 
submitted in the form of statements from his doctor 
containing physical and clinical findings.  The Veteran was 
told to inform the RO of dates of treatment at VA facilities 
so those records could be obtained.  Additionally, the Board 
points out that the Veteran received this notice prior to the 
initial AOJ decision in this matter.  Subsequent to the 
initial AOJ decision in this matter the Veteran was provided 
further notice in a letter dated in May 2008.

The Board notes that the VCAA letters failed to notify the 
Veteran to provide the general criteria applicable to 
increased ratings for the Veteran's knee disorders and, 
therefore, the letters provided do not satisfy the 
requirements of Vazquez. 

In this case, the Board finds that there is no prejudice to 
the appellant as a reasonable person would be expected to 
understand from the notices provided, to include the notice 
letters, the rating decision and the statement of the case, 
what information or evidence was required for an increased 
rating to be granted.  The letters informed him of the types 
of evidence that could be submitted and the decision and 
statement of the case together provided him with notice of 
the criteria applicable to his claim and the reasons his 
claims were denied.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran was provided an opportunity 
to set forth his or her contentions during the hearing before 
the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in August 2004, April 2007, 
and October 2008.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the right knee 
is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome of the left knee 
is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


